IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISIO,N IN THE FILED DOCUMENT AND A COPY OF THE
                                          .




ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                            RENDERED: DECEMBER 18, 2014
                                                   NOT TO BE PUBLISHED

              $5ujarruir (Court of 7i,fir
                             2014-SC-000019-WC


ST. ELIZABETH HEALTHCARE
                                                      DATE          -%-i s
                                                                     APPELLANT



                   ON APPEAL FROM COURT OF APPEALS
V.                    CASE NO. 2013-CA-000672-WC
                  WORKERS' COMPENSATION NO. 11-70625



WILLIAM GENTER;
HONORABLE WILLIAM J. RUDLOFF,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS' COMPENSATION BOARD                                          APPELLEES



                  MEMORANDUM OPINION OF THE COURT

               AFFIRMING IN PART AND REVERSING IN PART

      Appellant, St. Elizabeth Healthcare, appeals from a Court of Appeals

decision which vacated and remanded a workers' compensation award entered

in William Genter's favor. St. Elizabeth does not disagree with or object to

Genter's award being vacated and remanded for further findings regarding his

pre-existing conditions, but argues that the Court of Appeals failed to address

all of the raised issues. St. Elizabeth now argues to this Court that: 1) the

permanent total disability ("PTD") analysis undertaken by the Administrative

Law Judge ("AW") was improper and incomplete; 2) the Board improperly

upheld the ALJ's work-related injury analysis; and 3) the ALJ, Board, and

Court of Appeals erroneously found Genter provided proper notice. For the
below stated reasons, we affirm in part and reverse in part the Court of

Appeals.

      Genter, working as a floor nurse at St. Elizabeth, was lifting a patient on

September 9, 2011, when he experienced pain in his left shoulder and down

toward the center of his upper back. He filed an incident report with St.

Elizabeth alleging a back injury. The next day, Genter left for a scheduled

vacation. Upon returning to work on September 20, 2011, Genter stated he

experienced neck pain toward the end of his shift. He continued to work until

September 26, 2011, when he sought medical treatment for pain and was

referred to an orthopedic surgeon. Genter reported a neck injury to St.

Elizabeth on October 24, 2011 and ultimately underwent neck surgery in

November 2011. He has not worked since. Genter filed a Form 101

Application for Resolution of Claim on January 27, 2012, alleging a work-

related back and neck injury. He did not allege a left-shoulder injury until a

hearing in the Summer of 2012.

      Evidence gathered as a part of the claim indicated that Genter had a long

history of pre-existing neck and back pain. Genter admitted in a deposition

that he suffered from degenerative disc disease and had shoulder surgery in

2009. Additionally, he previously was given epidurals for pain in his low back

and neck. Genter attempted to complete work rehab so that he could return to

employment at St. Elizabeth, but was unable to finish the course. St. Elizabeth

contends that the reason Genter could not complete work rehab was due to

knee and low back pain which are unrelated to his work-related injuries.



                                        2
      After a review of the evidence, the ALJ found that Genter sustained a

30% whole person impairment and was permanently totally disabled. Benefits

were awarded accordingly. In entering the award, the ALJ wrote a bare bones

opinion and order which did not summarize or address some of the evidence

St. Elizabeth presented. St. Elizabeth filed a petition for reconsideration, which

was denied.

      St. Elizabeth appealed to the Board arguing, among other things, that

the ALJ failed to create an adequate record for review, the ALJ failed to make

any findings regarding Genter's pre-existing active conditions, the ALJ failed to

apply the proper standard to determine permanent and total disability, the ALJ

failed to apply the proper standard to review whether Genter's notice of his

work-related injury was timely, and the ALJ failed to address whether Genter's

injury was work-related. The Board affirmed, but admitted that the "ALJ

certainly did not go into detail discussing which aspects of the testimony and

medical records he relied upon in reaching any of his legal conclusions,

including injury as defined by the Act."

      The Court of Appeals vacated Genter's award and remanded the matter

for the ALJ to reconsider the evidence and make specific findings of fact on

whether Genter's pre-existing back, neck, and shoulder conditions were active

or dormant at the time of the work-related injury.' The Court of Appeals

affirmed the ALJ's finding that Genter gave timely notice of his injury.


I Neither party argues that the Court of Appeals erred by remanding this matter for
   further fact finding regarding Genter's pre-existing conditions. Thus, we do not
   review that portion of the Court of Appeals opinion.


                                           3
However, the Court of Appeals did not address St. Elizabeth's other arguments

of error. In a concurrence Judge Combs wrote:

                Contrary to [St. Elizabeth's] contention at oral argument, the
         Opinion of the Workers' Compensation Board is far from being
         `wholly devoid of substance.' The majority opinion properly affirms
         on all points but one - namely, the absence of a specific finding by
         both the ALJ and the Board as to the issue of a pre-existing
         condition.
                The evidence presented to the ALJ clearly revealed that
         Genter's back, shoulder, and neck pain predated the work-injury
         date of September 9, 2011. As was his prerogative, the ALJ elected
         to believe that the injury at issue nonetheless merited an award of
         TTD, PTD, and medical benefits.
                The only element missing was a specific finding as to the
         dormant or active status of the pre-existing portion of the pain. I
         would emphasize that this opinion is narrowly tailored to address
         and to clarify that sole issue - whose answer is implied but not
         express - as required by Arnold, supra. [2 ]

This appeal followed.


       I. THE ALJ MUST RECONSIDER WHETHER GENTER IS TOTALLY OR
                            PARTIALLY DISABLED

         St. Elizabeth first argues that the ALJ did not perform a proper

permanent total disability analysis. It contends the finding that Genter was

permanently and totally disabled is not supported by the evidence, and that the

ALJ failed to consider evidence which supports their argument. This evidence

includes: that Genter was unable to complete work rehab because of knee and

low back pain which are not related to his work-related injury; that Genter is

able to work at least part-time as a floor nurse; and that Genter stated he




2   Arnold v. Toyota Motor Manfacturing, 375 S.W.3d 56 (Ky. 2012)


                                            4
was not permanently and totally disabled. As such, St. Elizabeth argues the

ALJ did not perform a proper analysis pursuant to Ira A. Watson Dept. Store v.

Hamilton, 34 S.W.3d 48 (Ky. 2000), and that he should have provided a better

summary of the evidence and analysis upon which he based his decision.

Arnold, 375 S.W.3d 56 at 61-62.

      The ALJ wrote the following in finding that Genter was permanently and

totally disabled:

              "Permanent total disability" means the condition of an
      employee who, due to an injury, has a permanent disability rating
      and has a complete and permanent inability to perform any type of
      work as a result of an injury . . . .' Kentucky Revised Statutes
      (KRS) 342.0011. To determine if an injured employee is
      permanently totally disabled, an AL I must consider what impact
      the employee's post-injury physical, emotional, and intellectual
      state has on the employee's ability 'to find work consistently under
      normal employment conditions . . . . [and] to work dependably[.]'
      Ira A. Watson Dept. Store v. Hamilton, 34 S.W.3d 48, 51 (Ky. 2000).
      In making that determination,
             the ALO must necessarily consider the worker's
             medical condition . . . [however,] the ALJ is not
             required to rely upon the vocational opinions of either
             the medical experts or the vocational experts. A
             worker's testimony is competent evidence of his
             physical condition and of his ability to perform various
             activities both before and after being injured.
      Id. at 52. (Internal citations omitted). See also Hush v. Abrams,
      584 S.W.2d 48 (Ky. 1979).
             In the present case, I considered the severity of the [Genter's]
      work injuries, his age, his work history, the testimony of [Genter]
      and Dr. Grefer's medical report regarding Mr. Genter's permanent
      impairment and occupational disability. Based on all of those
      factors, I make the factual determination that [Genter] cannot find
      work consistently under regular work circumstances and work
      dependably. I, therefore, make the factual determination that he is
      permanently and totally disabled and is entitled to recover
      appropriate workers' compensation benefits.




                                         5
      As we stated in Arnold:

      KRS 342.275(2) and KRS 342.285 contemplate an opinion that
      summarizes the conflicting evidence concerning disputed facts;
      weighs that evidence to make findings of fact; and determines the
      legal significance of those findings. Only when an opinion
      summarizes the conflicting evidence accurately and states the
      evidentiary basis for the ALJ's finding does it enable the Board and
      the reviewing courts to determine in the summary manner
      contemplated by KRS 342.285(2) whether the finding is supported
      by substantial evidence and reasonable.

Arnold, 375 S.W.3d at 61-62. Here the ALJ's opinion barely provides an

adequate evidentiary basis for his finding that Genter is permanently and

totally disabled. A better opinion would have indicated the ALJ considered the

counter evidence provided by St. Elizabeth, including the allegation that it was

actually Genter's pre-existing knee and low back injuries which prevent him

from returning to work. However, that finding by the ALJ does not articulate

the effect of Genter's pre-existing conditions, as he did not determine if they

were active or dormant when the work-related injury occurred. The result of

that analysis might change the ultimate conclusion on whether Genter is

totally or partially disabled as a result of the injury suffered when lifting the

patient. See International Harvester Co. v. Poff, 331 S.W.2d 712 (Ky. 1959)

(holding that a worker who sustains both a work-related injury and a nonwork-

related impairment is entitled to receive income benefits to the extent that the

compensable work-related injury affected his ability to work). The Court of

Appeals ordered this determination but stopped short of telling the ALJ to

factor this into a new determination as to whether any disability Genter has is

a total or partial disability. Thus, we vacate the ALJ's findings regarding



                                          6
Genter being permanently and totally disabled, and remand this matter for him

to reconsider his determination in light of his findings regarding his pre-

existing conditions.


  II. THE ALJ WAS WITHIN HIS DISCRETION IN FINDING THAT GENTER
                SUFFERED A WORK-RELATED INJURY

      St. Elizabeth next argues that the ALJ performed an inadequate analysis

on the work-relatedness of Genter's injury. St. Elizabeth believes that the ALJ

erred by not considering, or at least mentioning in his opinion and order, the

evidence which counters Genter's contention that he was injured at work on

September 9, 2011. St. Elizabeth states that the fact Genter did not report

feeling pain until several weeks after the alleged injury and indicated on a

medical form that he believed the pain was due to chronic causes sheds doubt

on whether he really endured a work-related injury. However, while there may

be evidence which contradicts the ALJ's conclusion that Genter suffered a

work-related injury, that alone is insufficient to set aside his finding. The ALJ,

as fact-finder, has the sole authority to judge the weight, credibility, substance,

and inferences to be drawn from the evidence. A.K. Steel Corp. v. Adkins, 253
S.W.3d 59, 64 (Ky. 2008). The ALJ stated that he found Genter's testimony

and Dr. Grefer's report more persuasive than other evidence. Both the

testimony and report indicated that Genter suffered a work-related injury. We

also know that Genter filed an incident report with St. Elizabeth proving that

there was an accident while lifting a patient on September 9, 2011. The ALJ,

as fact finder, was within his discretion to accept Genter's and Dr. Griefer's



                                         7
report as credible and find that Genter suffered a work-related injury while

lifting a patient on September 9, 2011.


   III. GENTER PROVIDED ADEQUATE NOTICE OF HIS WORK-RELATED
                             INJURY

      St. Elizabeth's last argument is that the ALJ erred by finding that Genter

provided adequate notice of his work-related injury. Genter gave notice to St.

Elizabeth that he suffered a back injury on September 9, 2011. Genter's

subsequent Form 101, filed on January 27, 2012, stated that he suffered "back

and neck" injuries. It was not until a deposition on May 3, 2012, that Genter

alleged a left shoulder injury. The first medical report finding the shoulder

injury was work-related was dated July 25, 2012. Thus, St. Elizabeth argues

that Genter did not provide adequate notice due to the delay in reporting all of

his alleged injuries.

      The ALJ's finding that Genter provided adequate notice is supported by

the record. In Smith v. Cardinal Construction Co., 13 S.W.3d 623 (Ky. 2000), we

acknowledged that Kentucky law recognizes the fact that not every injury

immediately becomes known after a work-related accident. Thus, an employee

is not required to give notice to the employer until the injury manifests itself as

compensable. Id. Here Genter reported that he suffered a work-related injury

on the day of his incident, September 9, 2011. He initially thought he only had

a back injury, but as time went on pain began to make him think he suffered

from other injuries. Later medical treatment indicated Genter did in fact suffer

from neck and shoulder injuries. While Genter did report the shoulder injury



                                          8
prior to it being medically diagnosed, subsequent examination proved its

existence and indicated it was work-related. Genter reported his injuries as

they manifested. The AU did not err by concluding Genter provided adequate

and timely notice of his injury to St. Elizabeth.

        For the above stated reasons, we affirm in part and reverse in part the

decision of the Court of Appeals and remand this matter for further findings of

fact.

        All sitting. All concur.




COUNSEL FOR APPELLANT,
ST. ELIZABETH HEALTHCARE:

Riley Stephen Burke
Cathy Lee Stickels


COUNSEL FOR APPELLEE,
WILLIAM GENTER:

Charles Ed Massey




                                         9